Case 5:20-cv-00227-JSM-PRL Document 36 Filed 04/06/21 Page 1 of 2 PageID 145




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

                               CASE NO. 5:20-cv-227-JSM-PRL

DAVID POSCHMANN,

       Plaintiff,
v.

UNIFIED ENTERPRISES, LLC

      Defendant.
_____________________________/

                                     NOTICE OF FILING

       Plaintiff, by and through his undersigned counsel, pursuant to DE 33, hereby files the

Affidavit of Attorney’s Fees of Drew M. Levitt.

                                                     s/Drew M. Levitt
                                                     DREW M. LEVITT
                                                     drewmlevitt@gmail.com
                                                     Florida Bar No. 782246
                                                     LEE D. SARKIN
                                                     Lsarkin@aol.com
                                                     Florida Bar No. 962848
                                                     4700 N.W. Boca Raton Blvd., Suite 302
                                                     Boca Raton, Florida 33431
                                                     Telephone (561) 994-6922
                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being served
this day on all counsel of record or pro se parties identified on the attached Service List in the
manner specified, either via transmission of Notice of Electronic Filing generated by CM/ECF or
in some other authorized manner for those counsel or parties who are not authorized to receive
electronically, Notices of Electronic Filing.

                                                     s/Drew M. Levitt
Case 5:20-cv-00227-JSM-PRL Document 36 Filed 04/06/21 Page 2 of 2 PageID 146




                              SERVICE LIST


James L. Homich, Esq.
jhomich@earthlink.net
621 E. Fifth Avenue
Mount Dora, Florida 32757
Telephone (352) 383-3031
Attorney for Defendant
Via CM/ECF




                                     2
